Citation Nr: 1400253	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

The appeal is REMANDED to the regional office (RO) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran's personnel records must obtained and associated with the claims file, and further attempts should be made to determine whether the Veteran left his vessel for Vietnam or whether his vessel entered the "brown waters" of Vietnam.
To that end, his surviving spouse must be advised of alternate evidence she could submit to show the Veteran was in Vietnam, to include "Buddy" statements, photographs, and letters to and from home.  

In addition, review of the private treatment records indicates that the Veteran was also treated for esophageal cancer at a VA treatment facility.  See Report from Jordan D. Berlin, M.D., dated August 8, 2010.  These records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records.

3.  Undertake efforts to determine whether the USS Borie DD-704 entered the inland waterways of the Republic of Vietnam and, if so, whether this coincided with the Veteran's dates of service. 

4.  Send a notice to the appellant advising her of alternate evidence that can be used to establish service in the Republic of Vietnam (i.e., "Buddy" statements, photographs, and letters to and from home.)

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the appellant and her representative, if any, with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

